Title: From George Washington to the Commissioners for Settling Accounts Between the United States and the Individual States, 22 June 1793
From: Washington, George
To: Commissioners for Settling Accounts Between the United States and Individual States



Gentlemen
Phila. June 22d 1793

Having considered the two questions referred to me in your letters of yesterday, I am of opinion that the Report of your proceedings may be made to the President of the U.S. and that your books & papers will be most properly deposited in the Treasury department. you will therefore be pleased to deliver them to the order of the Secretary of the Treasury.
Should there be any thing in this business requiring, in your
 opinions, my further agency, I shall be ready at any time to give the necessary attention thereto either personally or in writing.

Go. W.

